Citation Nr: 0809292	
Decision Date: 03/19/08    Archive Date: 04/03/08

DOCKET NO.  03-27 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

C. Fleming, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1964 to 
February 1967.

This matter initially came before the Board of Veterans' 
Appeals (Board) from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois that denied the veteran service connection 
for a left knee disability.  The Board denied this claim in 
January 2006, and the veteran appealed the decision to the 
United States Court of Appeals for Veterans Claims 
(hereinafter the Court).  In October 2006, the veteran's 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the matter to the Board for further 
development and readjudication.  That same month, the Court 
granted the joint motion, vacated the Board's decision, and 
remanded the case to the Board for compliance with the terms 
of the joint motion.  In July 2007, the Board remanded this 
matter to the RO for further development and adjudication.  
In November 2007, the RO again denied the claim via the 
issuance of a supplemental statement of the case (SSOC).


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2. The veteran's left knee complaints in service were shown 
to have been acute and transitory as no left knee complaints 
or findings were noted on the physical examination for 
separation from service, and clinical evaluation of the 
extremities was normal at the time of separation examination.

3. A chronic disability of the left knee, including 
degenerative joint disease, was not shown in service or 
within a year of service and is not shown to be related to 
service or an event of service origin.


CONCLUSION OF LAW

A chronic disability of the left knee was not incurred in or 
aggravated by service, and arthritis may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1110, 1131, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.309 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  
To implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they 
define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

In this case, the Board finds that all notification and 
development action needed to render a decision on the claim 
on appeal has been accomplished.  In this respect, and 
pursuant to the Court's October 2006 order, the veteran 
received notice of the information and evidence needed to 
substantiate his claim through an August 2007 corrective VCAA 
notice letter.  Thereafter, the veteran was afforded the 
opportunity to respond prior to the RO's readjudication of 
the claim in November 2007.  Hence, the Board finds that the 
veteran has been afforded ample opportunity to submit 
information and/or evidence needed to substantiate his claim.  

The Board also finds that the August 2007 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant what evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
veteran that VA was required to make reasonable efforts to 
obtain medical records, employment records, or records from 
other Federal agencies.  It requested that the veteran 
identify any medical providers from whom he wanted the RO to 
obtain and consider evidence.  The RO also requested that the 
veteran submit evidence in his possession in support of his 
claim.  

Also regarding VA's notice requirements, the Board notes 
that, in the decision of Pelegrini v. Principi, 18 Vet. App. 
112 (2004), the Court held that proper VCAA notice should 
notify the veteran of:  (1) the evidence that is needed to 
substantiate the claim; (2) the evidence, if any, to be 
obtained by VA; and (3) the evidence, if any, to be provided 
by the claimant; and (4) VA must make a request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  As indicated above, the four 
content-of-notice requirements have been met in this case. 

During the course of this appeal, the Court issued a decision 
in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), 
which held that the VCAA notice must provide notice regarding 
the evidence necessary to establish an effective date and 
disability rating.  In the instant appeal, the veteran was 
provided notice in the August 2007 notice letter regarding 
both the disability rating and the type of evidence necessary 
to establish an effective date.  He was then given 
opportunity to respond before the RO's November 2007 
readjudication of his claim.

The Board also concludes that VA's duty to assist has been 
satisfied.  All available service medical records as well as 
VA and private medical records pertinent to the years after 
service have been associated with the claims file and were 
reviewed by both the RO and the Board in connection with the 
veteran's claim.  The RO has sought records of the veteran's 
Social Security Administration disability benefits award but 
was informed in August 2007 that the records have been 
destroyed and are therefore unavailable.  Neither the veteran 
nor his representative has otherwise alleged that there are 
any outstanding medical records probative of his claim that 
need to be obtained.  Additionally, the veteran and his 
representative have both submitted written argument.  

The Board notes that the duty to assist also includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim, as defined by law.  In McLendon v. Nicholson, 20 Vet. 
App. 79 (2006), the Court held that an examination is 
required when there is:  (1) evidence of a current 
disability; (2) evidence establishing an in-service event, 
injury or disease, or a disease manifested in accordance with 
presumptive service connection regulations occurred that 
would support incurrence or aggravation; (3) an indication 
that the current disability may be related to the in-service 
event; and (4) insufficient evidence to decide the case.

The Board notes that the record includes medical evidence, 
including a past VA general medical examination provided to 
the veteran in September 2002 pursuant to a claim for service 
connection for hypertension, diabetes mellitus, and a low 
back disability.  The Board concludes that a current 
examination is not needed, as the medical evidence of record 
is sufficient to decide this case.  Here, the only evidence 
indicating that the veteran's in-service injury is linked to 
his current knee disability is his own lay statements and an 
unsubstantiated, speculative opinion from a private 
physician.  In view of the objective evidence of record 
discussed in detail below, including the fact that the first 
post-service medical evidence referencing a knee disability 
was nearly 40 years after service without any reference to 
service, the Board finds that the veteran's current 
assertions in the face of this objective evidence are not 
credible and thus do not trigger VA's duty to provide an 
examination.  See Caluza v. Brown, 7 Vet. App. 498, 511 
(1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (in determining 
whether lay evidence is satisfactory, the Board may properly 
consider internal consistency, facial plausibility, and 
consistency with other evidence submitted on behalf of the 
veteran).  

With respect to the above-noted physician's statement in 
September 2007 in which the physician opined that the 
veteran's left knee disability "may be due to injury he 
sustained while in the military," the Board notes that the 
physician gives no basis whatsoever for his opinion, nor is 
there any indication that the physician examined the veteran 
or reviewed his claims file or medical records in rendering 
the opinion.  The Board notes that a physician's statement 
framed in terms such as "may" is not probative.  See Warren 
v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert v. Brown, 5 
Vet. App. 30, 33 (1993) (medical opinion expressed in terms 
of "may" also implies "may or may not" and is too 
speculative to establish medical nexus).  Service connection 
may not be based on speculation or remote possibility.  See 
38 C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
merely indicating that an alleged disorder "may or may not" 
exist or "may or may not" be related is too speculative to 
establish the presence of the claimed disorder or any such 
etiological relationship).

Further, although the veteran was not afforded a VA 
examination specifically for the knee disability, the Board 
finds that no such development is warranted.  The evidence of 
record, which includes detailed service medical records and 
treatment records from 1963 through 2007 as well as a general 
medical VA examination in September 2002 at which the veteran 
described a number of physical problems but made no reference 
to his left knee, is sufficient to make a decision in this 
matter.  See McLendon, 20 Vet. App. at 84-86.  Although the 
Board has considered the veteran's request for an additional 
VA examination in light of his contentions and the 
requirements set forth in McLendon, the Board concludes that 
the medical evidence and VA examination of record are 
sufficient competent medical evidence to decide the claim, 
and an additional examination is not necessary.  See 38 
C.F.R. § 3.159 (c)(4).  The Board thus concludes that the 
requirements of the duty to assist are satisfied.  

Under these circumstances, the Board finds that VA has 
complied with all duties to notify and assist required under 
38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.


II. Analysis

The Board is not required to discuss all of the evidence of 
record.  Rather, it must provide only the reasons for its 
rejection of any material evidence favorable to the veteran.  
Timberlake v. Gober, 14 Vet. App. 122, 128 (2000) (citing 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the regulatory requirement that VA "review ... the entire 
evidence of record" is not a requirement that the 
adjudicator "analyze and discuss" all such evidence)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  To do so, the Board must assess the credibility 
and weight of all the evidence, including the medical 
evidence, to determine its probative value, accounting for 
evidence that it finds to be persuasive or unpersuasive, and 
providing reasons for rejecting any evidence favorable to the 
appellant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

Relevant evidence of record consists of the veteran's service 
medical records and private treatment records from 1970, 
1973, and 1975 through 1980.  Records of the veteran's 
treatment at the Edward Hines Jr. VA Hospital in Hines, 
Illinois (hereinafter VAMC) from December 2002 to February 
2007, as well as reports from September 2002 VA medical and 
psychiatric examinations, are also present in the claims 
file, as are statements submitted by the veteran concerning 
his claimed left knee disability.  The veteran has also 
submitted a September 2007 statement from a private physician 
offering an opinion as to the etiology of the left knee 
disability.

A review of the veteran's service medical records reflects 
that he was treated on November 10, 1964, for a left knee 
sprain.  At the time of the injury, the veteran received an 
Ace bandage.  The veteran returned to the clinic the next 
day, at which time he was given crutches.  On November 14, 
1964, the veteran returned to the clinic for a follow-up 
visit, at which time he was diagnosed with medial swelling of 
the left knee and sprain with no evidence of fracture.  He 
was treated with warm soaks and an Ace bandage and was 
assigned to remain in his barracks for 48 hours.  Treatment 
notes from a November 16, 1964, visit reflect that the 
veteran's left knee was "greatly improved."  He was 
assigned to light duty for two days.  Notes of subsequent 
clinic visits reflect an array of other complaints, but the 
veteran made no further complaints concerning his left knee.  
The report of separation examination found no abnormalities 
in the veteran's extremities, including strength and range of 
motion, and his report of medical history on separation 
indicated that he was having no trouble with his extremities.  
In fact, the veteran responded specifically on the report 
that he had no trouble with a "trick" or locked knee.

Post-service private medical records document that the 
veteran was seen in August 1970 for treatment for 
tonsillitis.  The veteran's treating physician noted at the 
time that the veteran's extremities were negative for 
abnormalities, specifically noting that the veteran's joints 
were "OK."  Similarly, in March 1973, the veteran was 
treated for gastroenteritis.  During examination, the veteran 
was noted to have "no complaints" in the locomotor system.  
Private hospital records dated from 1975 to 1980 primarily 
concern treatment for a gastrointestinal disorder and make no 
reference to knee complaints.  The records do reflect that on 
a physical examination during a January 1978 hospitalization, 
the veteran's extremities were described as showing no 
abnormalities.  Similarly, a 1980 record notes that physical 
examination of the veteran was unremarkable.  

The veteran filed a claim for service connection for a number 
of disorders, including an orthopedic disability of the low 
back, in June 2002.  In his claim, however, the veteran made 
no mention of any knee problems.  He also submitted April and 
May 2002 private hospital records addressing complaints of 
back, neck, and wrist pain.  There is no reference in these 
records, however, to any knee complaints or problems.  In 
August 2002, the veteran again submitted a statement 
concerning his physical problems without any mention of a 
left knee disability.  

A VA general medical examination was conducted in September 
2002, pursuant to the veteran's June 2002 service connection 
claims.  At this examination, the veteran described having a 
number of problems from service but made no reference to 
suffering from left knee pain or a left knee disability.  On 
examination of his extremities, the VA examiner found 5/5 
strength throughout with no cyanosis, clubbing, or edema, and 
the veteran's gait and station were found to be normal.  The 
report reflects no complaints or findings of any knee 
problem.  Similarly, a September 2002 VA psychiatric 
examination records the examiner's observation that the 
veteran had no disturbance of gait.

Treatment records from the Hines VAMC from December 2002 to 
February 2007 reflect that the veteran first sought treatment 
for his left knee in May 2003, two months after he filed his 
claim for service connection for a left knee disability.  At 
that visit, the treating physician noted the veteran's 
complaint that for the past two to three months he had been 
having pain in his left knee radiating to his shin, which the 
veteran contended was linked to his in-service left knee 
sprain.  Physical examination revealed the left knee had 
positive point tenderness surrounding the left patella but 
found no edema, erythema, warmth, or crepitus.  Testing of 
the lower extremities found the veteran to have 5/5 muscle 
strength in all groups with no pedal edema and normal deep 
tendon reflexes except the patellae, which scored 1+.  
Radiological examination revealed that the left knee showed 
no evidence of recent fracture or subluxation.  The treating 
physician diagnosed mild to moderate degenerative joint 
disease of the left knee and femoropatellar joint with some 
narrowing of the medial knee joint space on the left.  The 
veteran was prescribed medication to treat pain.  

Later VAMC treatment records confirm the veteran's current 
knee disorder and document his ongoing medication therapy for 
his left knee pain and degenerative joint disease.  A VA pain 
assessment conducted in December 2005 noted that the veteran 
complained of having suffered from pain in the left knee for 
years and rated the pain as 7 to 8 out of 10.  At that time, 
the veteran complained that walking exacerbated the pain, 
which affected his sleep, work, and hobbies.  The veteran was 
continued on medication therapy.  Treatment notes from a June 
2006 VAMC visit reflect that the left knee was stable 
radiologically.  The veteran was instructed to perform 
physical therapy exercises at home and to continue his 
medications.

Statements submitted by the veteran in April, July, and 
September 2003 all claim that his current knee pain is due to 
the injury he suffered in service.  The veteran also 
submitted a letter in April 2007 contending that his in-
service left knee injury "has prevailed for many years," 
affecting his ability to work, walk, and stand.

The veteran also submitted a September 2007 statement from a 
private physician that states, in full:  "The above patient 
[sic] current knee problem may be due to injury he sustained 
while in the military."  There is no indication in the 
statement that this doctor is the veteran's treating 
physician or that he has ever examined or treated the veteran 
for left knee pain or for any other complaint.  There is also 
no indication that this physician conducted a review of the 
veteran's claims file or any other medical or other records 
prior to rendering the opinion as to the etiology of the 
veteran's left knee disability.

Upon consideration of the above evidence, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim.  The Board notes at the outset that the 
veteran has submitted no medical or other evidence 
documenting any left knee disability dated prior to the 
filing of his claim for service connection for a left knee 
disability in March 2003.  The Board considers this fact to 
weigh conclusively against his claim of having knee problems 
since service.  In fact, the first time the veteran 
identified any knee problems whatsoever was during his May 
2003 visit to the VAMC, two months after he filed his claim 
for the left knee in March 2003.  Further, at that visit, the 
veteran complained of having suffered from left knee pain for 
only two to three months.  

The Board finds the medical evidence in the veteran's service 
medical records to be persuasive that his knee complaints in 
service were acute and resolved without residual pathology.  
The Board further finds that the medical records from 1970, 
1973, 1978, and 1980 support the finding that the veteran's 
knee complaints in service in 1964 had resolved.  
Documentation of the veteran's June 2002 claims for service 
connection and subsequent September 2002 VA medical 
examination, at which time no disorder or abnormality of the 
left knee was noted or diagnosed, also weighs against the 
veteran's claim of having an ongoing knee disorder from 
service.

The Board concedes that the veteran's most current VA 
treatment records confirm a current knee disorder but 
concludes that there is no competent medical evidence 
relating that disorder to service.  The veteran's 1964 in-
service left knee injury was shown to have resolved with no 
knee complaints or findings at the time of his separation in 
1967.  After that time, the evidence of record is devoid of 
any complaints or objective medical evidence of a disability 
until May 2003, several months after the veteran initially 
filed the claim for service connection for a left knee 
disability.  The Board points out that for nearly 40 years 
the veteran did not seek treatment for or reference any left 
knee problems, which he now asserts are related to the left 
knee sprain he had in service.  It is clear, as discussed 
above, that the veteran was treated for six days in service 
and was then returned to duty without any further complaints.  
When examined for separation from service, he made no 
reference to any problems with his left knee, and in fact 
responded that he had no problems with a "trick" or locked 
knee.  Similarly, the examiner found all the veteran's 
extremities to be normal.  As such, any complaints the 
veteran had in service appear to have been acute and 
transitory and to have resolved without residual pathology.

Additionally, the post-service private hospital records 
reflect no knee complaints during the veteran's treatment 
from 1970 to 1980, and the September 2002 VA medical 
examination was likewise negative for any knee complaints or 
problems.  The veteran's history as reported to his VA 
treating physician in May 2003, after he filed his claim for 
service connection, is accorded less weight because it 
appears that it was provided to the examiner for the purpose 
of supporting his claim.  Further, as discussed above, it is 
apparent that the veteran did not previously report having 
knee problems when he had the opportunity during the 2002 VA 
examination.  It would seem that if the veteran had ongoing 
knee complaints, he would have at least commented on them 
during that general medical review.  The Board finds that the 
private medical records and the September 2002 VA examination 
support the finding that the veteran's in-service knee 
complaints had resolved.  The Board thus concludes that the 
veteran's left knee sprain in service resolved without 
residual disability and is not etiologically related to the 
current knee disability first diagnosed in 2003, nearly 40 
years after service.

Furthermore, the Board finds compelling that there is no 
probative medical evidence to support a finding of a nexus 
between the in-service treatment for a left knee sprain in 
1964 and the veteran's current left knee disability, which 
first manifested nearly four decades after service.  The 
medical opinion submitted by the veteran contains mere 
speculation regarding the etiology of the veteran's 
disability.  Additionally, there is no evidence that this 
physician either examined the veteran or consulted his 
medical records in arriving at his conclusion.  The Board 
thus finds that the September 2007 private physician's 
opinion regarding a possible relationship between the 
veteran's in-service left knee sprain and his current left 
knee disability is speculative in nature and, as such, of 
very little probative weight.  

In so finding, the Board notes that service connection may 
not be based on speculation or remote possibility.  See 38 
C.F.R. § 3.102; Obert, 5 Vet. App. at 33; Tirpak, 2 Vet. App. 
at 611; see also Davis v. West, 13 Vet. App. 178, 185 (1999); 
Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil 
v. Brown, 8 Vet. App. 459, 463 (1996).  In this case, the 
private physician apparently could not confirm the etiology 
of the veteran's disability without resorting to speculation; 
therefore, this medical opinion does not have the required 
degree of medical certainty required for service connection.  
See Hinkle v. Nicholson, 19 Vet. App. 465 (2005) (medical 
opinions based on speculation are entitled to little, if any, 
probative value); see also Bloom v. West, 12 Vet. App. 185, 
187 (1999) (a medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty).  The strongest 
evidence in favor of the veteran's claim is the speculative 
opinion he submitted.  This is far outweighed by the 
competent medical evidence from service showing no problems 
at separation and the nearly forty-year period following the 
veteran's separation from service during which he made no 
complaints of a left knee disability.
The Board has considered the veteran's contentions that his 
left knee disability was incurred in service.  The veteran, 
however, has not demonstrated that he has any medical 
expertise to make such an opinion or diagnosis.  The Board 
notes that although the veteran is competent to report 
symptoms, he does not have medical expertise and therefore 
cannot provide a competent opinion regarding diagnosis or 
causation of his disability.  As a layperson without the 
appropriate medical training and expertise, the veteran is 
simply not competent to provide a probative opinion on a 
medical matter, such as whether there exists a medical nexus 
between any current disability and service.  See Bostain, 
11 Vet. App. at 127, citing Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  The Board finds the veteran's assertions of 
the continuity of his symptoms since service to be of little 
weight, especially in light of the nearly 40 years during 
which he made no complaints of problems with the knee.

The Board thus concludes that the probative medical evidence 
of record does not link the veteran's current left knee 
disability to service because the medical opinion submitted 
by the veteran is speculative at best and does not raise a 
reasonable doubt that the current disability is related to 
service.  Therefore, the Board concludes that the veteran's 
left knee disability was not incurred in or aggravated by 
service.  The claim for service connection for a left knee 
disability must be denied.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against the claim, that doctrine is not applicable.  See 
38 U.S.C.A § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for a left knee disability is denied.



____________________________________________
STEVEN L. COHN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


